      Case 1:20-cv-00089-SPW-TJC Document 32 Filed 03/31/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


BAYSWATER EXPLORATION &                          CV 20-89-BLG-SPW-TJC
PRODUCTION, LLC,

                    Plaintiff,                   ORDER

vs.

MORGAN EXPLORATION, LLC, et
al.,

                    Defendants.

      Defendants Morgan Exploration, LLC and Robert T. Morgan Family

Limited Partnership have filed a motion to extend the deadline to respond to

discovery. (Doc. 28.) Plaintiff partially opposes Defendants’ motion, asserting

willingness to stipulate to a two-week extension but opposes the requested 30-day

extension due to the limited nature of pending discovery requests. (Doc. 30.)

      The Court finds the recent appearance of Defense counsel to be good cause

for the extension. Accordingly,

      IT IS HEREBY ORDERED that the motion is GRANTED. Defendants’

//

//

//



                                         1
     Case 1:20-cv-00089-SPW-TJC Document 32 Filed 03/31/21 Page 2 of 2



deadline is extended 30-days to April 28, 2021.

      IT IS ORDERED.

      DATED this 31st day of March, 2021.

                                     ___________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge




                                        2
